Exhibit 10.36

Non-Employee Director Compensation Summary

MCG Capital Corporation’s (the “Company’s”) non-employee directors are
currently: (i) A. Hugh Ewing, III; (ii) Kim D. Kelly; (iii) Wallace B. Millner,
III; (iv) Kenneth J. O’Keefe; and (v) Gavin Saitowitz. The compensation
structure for the Company’s non-employee directors is as follows:

AWARD OF RESTRICTED STOCK UPON APPOINTMENT OR ELECTION

The SEC has granted an order authorizing us to award restricted shares of our
common stock to our non-employee directors. Under the Amended and Restated 2006
Non-Employee Director Restricted Stock Plan, which we refer to as the 2006
Director Plan, non-employee directors each receive an award of 7,500 shares of
restricted stock at the beginning of each three-year term of service on our
board of directors. Forfeiture provisions lapse as to one-third of the awarded
shares each year over the three-year term. Awards of restricted stock under the
2006 Director Plan are automatic and may not be changed without further approval
from the SEC.

PAYMENT OF RETAINER FEE; CHAIR AND COMMITTEE FEES; REIMBURSEMENT OF TRAVEL AND
OTHER EXPENSES

During the year ended December 31, 2011, each non-employee director received an
annual retainer of $85,000 for his or her service on our board of directors.
Additional amounts were paid as follows:

 

Position

   Additional Fees  

Non-Employee Chairman of the Board*

   $ 15,000   

Audit Committee and Investment and Valuation Committee Chairs

   $ 15,000   

Compensation Committee and Nominating and Corporate Governance Committee Chairs

   $ 10,000   

Audit Committee, Compensation Committee, Nominating and Corporate Governance
Committee and Investment and Valuation Committee Members (in addition to fees
paid for service as Non-Employee Chairman of the Board for service as Committee
chairs)

   $ 10,000/Committee   

 

* Richard W. Neu served as the non-employee Chairman of the Board until
October 31, 2011 when he was appointed as the Company’s Chief Executive Officer.

All retainer amounts were paid quarterly during Fiscal 2011 in arrears.
Non-employee directors also received reimbursement for reasonable travel and
other expenses in connection with attending meetings of our board of directors
during Fiscal 2011.